DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.
Status of the Claims
In the amendment dated 09/19/2022, claims 26-31 are newly added, claims 1-3, 6-7, 9-10, 22-31 are pending.
Claims 1 and 25 have been amended.
Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every features of the invention specified in the claims.  The limitation “metal plating” recited in the new claims 26-31, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-7, 9-10, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu (US20040074586A1).
Regarding claim 1, Hiramatsu discloses 
An integral resistance heater (electrostatic chuck, see figs.1-4), comprising: 
a see body in annotated fig.1a below which made of nitride ceramic, see para.0050) having a first surface (lower surface of the annotated body. See annotated fig.1a below) and a second surface (upper surface of the annotated body. See annotated fig.1a below) opposite the first surface (lower surface of the annotated body), and 

    PNG
    media_image1.png
    308
    1132
    media_image1.png
    Greyscale

a first heating element (resistance heating element printed body 52, see fig.1a) formed from a refractory metallizing layer (see para.0072-0075, “The printed bodies are formed by printing conductor containing pastes containing conductive ceramics, metal particles… As the metal particles, for example, tungsten, molybdenum, platinum, nickel and the like can be used”) and bonded to the first surface of the (lower surface of the annotated body) and a second heating element (electrostatic electrode layer printed body 51, see fig.1a) formed from the refractory metallizing layer (see para.0072-0075, “The printed bodies are formed by printing conductor containing pastes containing conductive ceramics, metal particles… As the metal particles, for example, tungsten, molybdenum, platinum, nickel and the like can be used”) and bonded to the second surface of the upper surface of the annotated body), wherein
the first and second heating elements (printed bodies 51-52 are called as resistance heating element 5 and electrostatic electrode layer 2/3 after lamination, see figs.1b-4) are connected to first and second heater terminals (terminals 6 and 18, see fig.1d) and operated independently biased (see fig.2, the resistance heating element 5 and electrostatic electrode layer 2/3 are connected to two different voltages V1 and V2; thus, they are operated independently biased);
a see top plate in annotated fig.1 above which made of nitride ceramic, see para.0050) and a see base plate in annotated fig.1 above which made of nitride ceramic, see para.0050) wherein the see body in annotated fig.1a above) is disposed between the top plate (see top plate in annotated fig.1 above) and the base plate (see base plate in annotated fig.1 above) to form a sandwich structure (see fig.1a), and wherein 
the top plate (see top plate in annotated fig.1 above. This layer is called as the ceramic dielectric film 4 after lamination, see figs.1b-d and 2) includes an exposed top surface (upper surface of the dielectric film 4, see figs.1-2) to hold a wafer (wafer 9, see fig.2) during semiconductor processing (See fig.2 and 0240).  
Hiramatsu does not explicitly disclose the ceramic body, top plate, and base plate made of beryllium oxide (BeO) ceramic.
However, Hiramatsu further discloses the ceramic body, top plate, and base plate made of beryllium oxide ceramic (See para.0050-0055. Para.0052-0055 recite: “The ceramic material constituting the electrostatic chuck which is an object to be manufactured is not specifically limited and examples thereof include, for example, a nitride ceramic, a carbide ceramic, an oxide ceramic and the like”, “The examples of the above-mentioned oxide ceramic are a metal oxide ceramic such as … beryllia and the like.”)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the green sheets (equivalent to the claimed “ceramic body, top plate, and base plate”) to include beryllium oxide (BeO) as taught by Hiramatsu. Doing so allows different ceramic materials could be used for making the electrostatic chuck (See para.0052-0055 of Hiramatsu). The thermal conductivity of the electrostatic chuck is also increased by using BeO material.
Regarding claim 2, Hiramatsu further discloses the refractory metallizing layer contains molybdenum or tungsten (see para.0072-0075, “The printed bodies are formed by printing conductor containing pastes containing conductive ceramics, metal particles… As the metal particles, for example, tungsten, molybdenum, platinum, nickel and the like can be used”).  
Regarding claim 6, Hiramatsu further discloses at least one power source (voltage V1 and V2, see fig.2) connected to the heater terminals (terminals 6 and 18, see fig.1b-d) for controlling the first and second heating elements (bodies 51- 52 in fig.1a which are also resistance heating element 5 and electrostatic electrode layer 2/3 in figs.1b-4).  
Regarding claim 7, Hiramatsu further discloses the first heating element (resistance heating element printed body 52, see fig.1) is printed using screen-printing, roll coating, or air brushing (see para.0227: “The conductor containing paste B was printed on the green sheet by screen printing to form the conductor containing paste layer for a resistance heating element.”) 
Regarding claim 9, Hiramatsu further discloses the BeO ceramic body (electrostatic chuck 101, see fig.3) is in the shape of a square plate, rectangular plate, platens or disc(See fig.3).
Regarding claim 10, Hiramatsu further discloses the first heating element (resistance heating element printed body 52 in fig.1a is called as resistance heating element 5 in figs.1b-4) is patterned in the shape of a spiral, a series of concentric circles, or a zigzag (see fig.4).  
Regarding claim 23, Hiramatsu further discloses a first power source (voltage V1) controls the first heating element (body 52/ resistance heating element 5, see figs.1-4) and a second power source (voltage V2) controls the second heating element (body 51/ electrostatic electrode layer 2/3 in figs.1-4) wherein the first and second power sources (voltages V1-V2) independently provide a voltage to the first and second heating elements (see para.0090-0091).  
Regarding claim 25, Hiramatsu discloses A dual-zone integral resistance heater (electrostatic chuck, see figs.1-4), comprising: 
a see body in annotated fig.1a below which made of nitride ceramic, see para.0050) having a first surface (lower surface of the annotated body) and a second surface (upper surface of the annotated body) opposite the first surface (lower surface of the annotated body) and a thickness (thickness of the annotated body) there between (see annotated fig.1a below), 

    PNG
    media_image2.png
    310
    1320
    media_image2.png
    Greyscale

a first heating element (resistance heating element printed body 52, see fig.1a) formed from a refractory metallizing layer (see para.0072-0075, “The printed bodies are formed by printing conductor containing pastes containing conductive ceramics, metal particles… As the metal particles, for example, tungsten, molybdenum, platinum, nickel and the like can be used”) and bonded to the first surface of the (lower surface of the annotated body), and 
a second heating element (electrostatic electrode layer printed body 51, see fig.1a) formed from the refractory metallizing layer (see para.0072-0075, “The printed bodies are formed by printing conductor containing pastes containing conductive ceramics, metal particles… As the metal particles, for example, tungsten, molybdenum, platinum, nickel and the like can be used”) and bonded to the second surface of the upper surface of the annotated body), wherein the first and second heating elements (printed bodies 51-52 in fig.1a are called as resistance heating element 5 and electrostatic electrode layer 2/3 after lamination in figs.1b-4) are connected to first and second heater terminals (terminals 6 and 18, see fig.1d-2) in parallel and independently operated (see fig.2, the resistance heating element 5 and electrostatic electrode layer 2/3 are connected to two different voltages V1 and V2; thus, they are operated independently biased), and 
the first and second heating elements (printed bodies 51-52 in fig.1a are called as resistance heating element 5 and electrostatic electrode layer 2/3 after lamination in figs.1b-4) are configured to provide first and second planar temperature zones (see figs.1-2, zones having the printed bodies 51-52) separated by a distance equal to the thickness of the thickness of the annotated body), and 
a see top plate in annotated fig.1 above) disposed adjacent to the second surface (upper surface of the annotated body), wherein the top plate (see top plate in annotated fig.1 above. This layer is called as the ceramic dielectric film 4 after lamination, see figs.1b-d and 2) includes an exposed top surface (upper surface of the dielectric film 4, see figs.1-2) to hold a wafer (wafer 9, see fig.2) during semiconductor processing (See fig.2 and 0240).  
Hiramatsu does not explicitly disclose the ceramic body and top plate made of beryllium oxide ceramic.
However, Hiramatsu further discloses the ceramic body and top plate made of beryllium oxide ceramic (See para.0050-0055. Para.0052-0055 recite: “The ceramic material constituting the electrostatic chuck which is an object to be manufactured is not specifically limited and examples thereof include, for example, a nitride ceramic, a carbide ceramic, an oxide ceramic and the like”, “The examples of the above-mentioned oxide ceramic are a metal oxide ceramic such as … beryllia and the like.”)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the green sheets (equivalent to the claimed “ceramic body, top plate, and base plate”) to include beryllium oxide (BeO) as taught by Hiramatsu. Doing so allows different ceramic materials could be used for making the electrostatic chuck (See para.0052-0055 of Hiramatsu). The thermal conductivity of the electrostatic chuck is also increased by using BeO material.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu (US20040074586A1) in view of Zhu (US5449886 previously cited)
Regarding claim 3, Hiramatsu discloses substantially all the claimed limitations as set forth in claims 1-2.
Hiramatsu does not explicitly disclose the refractory metallizing layer contains MoSi2 or moly-manganese.  
Zhu discloses an electric heating element assembly comprising: refractory metallizing layer (MoSi2   heating element, see col1- line 9 and fig.2) contains MoSi2 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heating element(s) of Hiramatsu to include the material MoSi as taught by Zhu, for the purpose of increasing heat conductivity of the heater.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu (US20040074586A1) in view of Addiego (US 20140144571 A1, previously cited)
Regarding claim 22, Hiramatsu discloses substantially all the claimed limitations as set forth in claim 1. Hiramatsu further discloses the refractory metallizing layer includes non-metallic components (conductive ceramics), except wherein the non-metallic components diffuse into grain boundaries in the beryllium oxide (BeO) ceramic body.  
Addiego discloses methods for bonding refractory substrates, comprising:
the refractory metallizing layer includes non-metallic components, wherein the non-metallic components diffuse into grain boundaries in the beryllium oxide (BeO) ceramic body (in Addiego, para.0038 recites: “the refractory components may be chosen from zircon, alumina, fused cast zirconia, or any other refractory oxides capable of sintering via atomic lattice or grain boundary diffusion”. Thus, by incorporating the teachings of Addiego into Hiramatsu, the conductive ceramics would diffuse into grain boundaries in the (BeO) body of Hiramatsu).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hiramatsu to include the refractory metallizing layer includes non-metallic components, wherein the non-metallic components diffuse into grain boundaries in the beryllium oxide (BeO) ceramic body as taught by Addiego, for the purpose of “bonding several refractory components together without the use of a bonding agent” (see para.0006 of Addiego)
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu (US20040074586A1) in view of Palreyman (US 20160376011 A1, previously cited)
Regarding claim 24, Hiramatsu discloses substantially all the claimed limitations as set forth in claims 1 and 6. Hiramatsu further discloses a first power source (voltage V1) controls the first heating element (body 52/ resistance heating element 5, see figs.1-4) and a second power source (voltage V2) controls the second heating element (body 51/ electrostatic electrode layer 2/3 in figs.1-4), except wherein the first and second power sources cooperatively provide a voltage to the first and second heating elements.  
Palreyman discloses aircraft windshield heating systems, having:
a first power source (primary power supply, see abstract) controls the first heating element (first heating element, see abstract: “power from the primary power supply to the first heating element”) and a second power source (backup power supply, see abstract) controls the second heating element (second heating element, see abstract: “power from the backup power supply to the second heating element”), wherein the first and second power sources cooperatively provide a voltage to the first and second heating elements (see abstract: “when the primary power supply is available, to direct power from the primary power supply to the first heating element when the primary power supply is available, and to direct power from the backup power supply to the second heating element when the primary power supply is not available.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hiramatsu to include the first power source controls the first heating element and the second power source controls the second heating elements, wherein the first and second power sources cooperatively provide a voltage to the first and second heating elements as taught by Palreyman for the purpose of “reducing the power consumption of operating the heating system” (see para.003 of Palreyman).
Claim 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu (US20040074586A1) in view of Hiramatsu (US 20030080110 A1), hereinafter Hiramatsu ‘110
Regarding claims 26-28, Hiramatsu discloses substantially all the claimed limitations as set forth in claim 25. In figures 1-4, Hiramatsu does not explicitly disclose wherein first and second heating elements comprise a metal plating;
 the metal plating is selected from the group consisting of nickel, gold, silver, and copper;
the metal plating is applied by an electrolytic process.  
Hiramatsu ‘110 discloses a hot plate, comprising: first and second heating elements (resistance heating elements 12, see fig.5) comprise a metal plating (see para.0130: “The metal covering layer 120 can be formed by electrolytic plating”);
the metal plating (covering layer 120, see fig.2) is selected from the group consisting of nickel, gold, silver, and copper (nickel, see para.0184);
the metal plating (covering layer 120, see fig.2) is applied by an electrolytic process (see para.0130: “The metal covering layer 120 can be formed by electrolytic plating”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the print bodies 51-52 (equivalent to “first and second heating elements”) of Hiramatsu to include a metal plating as taught by Hiramatsu ‘110 in order to prevent oxidization before sintering the lamination (see para.0055 of Hiramatsu ‘110: “A metal covering layer 120 is provided on each of the resistance heating elements 12a to 12d, so that the resistance heating elements are prevented from being oxidized”).
(Notes: the limitation “the metal plating is applied by an electrolytic process” constitute product-by-process limitation. As set forth by MPEP 2113, Section I, “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.)
Regarding claims 29-31, Hiramatsu discloses substantially all the claimed limitations as set forth in claim 1. In figures 1-4, Hiramatsu does not explicitly disclose wherein first and second heating elements comprise a metal plating;
 the metal plating is selected from the group consisting of nickel, gold, silver, and copper;
the metal plating is applied by an electrolytic process.  
Hiramatsu ‘110 discloses a hot plate, comprising: first and second heating elements (resistance heating elements 12, see fig.5) comprise a metal plating (see para.0130: “The metal covering layer 120 can be formed by electrolytic plating”);
the metal plating (covering layer 120, see fig.2) is selected from the group consisting of nickel, gold, silver, and copper (nickel, see para.0184);
the metal plating (covering layer 120, see fig.2) is applied by an electrolytic process (see para.0130: “The metal covering layer 120 can be formed by electrolytic plating”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the print bodies 51-52 (equivalent to “first and second heating elements”) of Hiramatsu to include a metal plating as taught by Hiramatsu ‘110 in order to prevent oxidization before sintering the lamination (see para.0055 of Hiramatsu ‘110: “A metal covering layer 120 is provided on each of the resistance heating elements 12a to 12d, so that the resistance heating elements are prevented from being oxidized”).
Notes: the limitation “the metal plating is applied by an electrolytic process” constitute product-by-process limitation. As set forth by MPEP 2113, Section I, “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.)
Response to Arguments
Rejections under 35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the new claim(s) 26-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20030044653 A1 discloses an aluminum nitride sintered body which has excellent mechanical strength and in which ceramic particles is prevented from coming off from the surface and/or side thereof and generation of free particles is suppressed. The aluminum nitride sintered body of the present invention is wherein it contains sulfur.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792